Application to vacate the stay entered by the United States Court of Appeals for the Fifth Circuit on October 14, 2014, presented to Justice THOMAS and by him referred to the Court is denied. The Court recognizes the time constraints the parties confront in light of the scheduled elections in November, 2016. If, on or before July 20, 2016, the Court of Appeals has neither issued an opinion on the merits of the case nor issued an order vacating or modifying the current stay order, an aggrieved party may seek interim relief from this Court by filing an appropriate application. An aggrieved party may also seek interim relief if any change in circumstances before that date supports further arguments respecting the stay order.